 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00059-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   CELESTE PANG,                                      DATE: May 2, 2019
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on May 2, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until May 23,

22 2019, and to exclude time between May 2, 2019, and May 23, 2019, under Local Code T4.
23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes multiple reports, spreadsheets, and videos. All of this discovery has been either

26          produced directly to counsel and/or made available for inspection and copying. The government

27          is procuring additional discovery summarizing the charged transactions, and will produce that

28          additional discovery to the defendant in the next week.

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                  b)    Counsel for defendant desires additional time review the evidence underlying the

 2         summary charts and spreadsheets, conduct independent investigation, and otherwise prepare for

 3         trial.

 4                  c)    Counsel for defendant believes that failure to grant the above-requested

 5         continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6         into account the exercise of due diligence.

 7                  d)    The government does not object to the continuance.

 8                  e)    Based on the above-stated findings, the ends of justice served by continuing the

 9         case as requested outweigh the interest of the public and the defendant in a trial within the

10         original date prescribed by the Speedy Trial Act.

11                  f)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12         et seq., within which trial must commence, the time period of May 2, 2019 to May 23, 2019,

13         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14         because it results from a continuance granted by the Court at defendant’s request on the basis of

15         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16         of the public and the defendant in a speedy trial.

17 / / /
18 / / /
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
     Dated: April 30, 2019                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ CAMERON L. DESMOND
 9                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
10
11
     Dated: April 30, 2019                                   /s/ DINA SANTOS
12                                                           DINA SANTOS
13                                                           Counsel for Defendant
                                                             CELESTE PANG
14
15
16
                                                     ORDER
17
            IT IS SO ORDERED.
18
     Dated: May 2, 2019
19
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
